Citation Nr: 9916980	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-27 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
postoperative duodenal ulcer with gastric outlet obstruction, 
currently rated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from September 1958 to 
September 1960 and from December 1960 to August 1965.

This appeal arises from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied an increased evaluation 
for a postoperative duodenal ulcer with vagotomy and gastric 
outlet obstruction requiring periodic dilation.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution of the claim.

In January 1998, the Board found that the veteran's claim for 
a total rating for compensation purposes based on individual 
unemployability (TDIU) under the provisions of 38 C.F.R. 
§ 4.16 was inextricably intertwined with the increased rating 
claim on appeal.  The Board then remanded the case to the RO. 


REMAND

Pursuant to the January 1998 Board REMAND, the veteran was 
asked to supply documentation of the impact that his service-
connected duodenal ulcer disability had on his employment.  
The Board noted in an action paragraph that this 
documentation could include statements from his employer and 
any Social Security Administration (SSA) information, if SSA 
benefits have been awarded.  

The RO subsequently contacted the veteran and requested the 
above information.  In response, the veteran reported that he 
had been self-employed and therefore had no specific 
employment records.  In a July 1998 statement he reported 
that he began receiving SSA "total disability" benefits in 
January 1998.  

There is no further indication in the veteran's claims file 
that the RO attempted to obtain these SSA records.  

By rating decision in February 1998 the RO denied the 
veteran's claim for a TDIU rating.  He was notified of the 
denial, and given his appeal rights.  Concurrent with this 
notification he was sent a supplemental statement of the case 
which listed the TDIU claim as an issue on appeal, with a 
cover letter indicating that nothing further was required of 
him for review of the issues on appeal.  Accordingly, the 
TDIU issue is recognized as being in appellate status.

Because the question of the veteran's employability due to 
service-connected disability is at issue here, the Board must 
request that the RO attempt to obtain the veteran's SSA 
records.  The U.S. Court of Appeals for Veterans Claims (then 
called the U.S. Court of Veterans Appeals) has held that 
although the SSA decisions with regard to unemployability are 
not controlling for purposes of VA adjudication, the SSA 
decision is pertinent to a determination of the appellant's 
ability to engage in substantially gainful employment.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  Moreover, in 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the 
Court stated that the Board breached its duty to assist the 
appellant when it based its conclusion on the SSA decision 
and did not obtain the appellant's SSA records.  In light of 
the Court's holding, the Board also requests that the RO 
obtain a copy of any records supporting the SSA decision.

Because of the aforementioned reasons, this case is REMANDED 
to the RO for the following development:

1.  The RO should contact the Social 
Security Administration directly and 
request a copy of any disability decision 
concerning the veteran and any SSA or 
other medical records supporting that 
decision.  After obtaining these 
documents, the RO should associate them 
with the claims file.  If such records 
are not available, the RO should clearly 
document that fact in the claims file.

2.  The RO should undertake any 
additional development as becomes 
necessary because of any records so 
obtained.

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

4.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claims, including claims 
for TDIU and an extraschedular 
evaluation, on the basis of all relevant 
evidence of record, and in light of all 
applicable statutes, regulations, and 
case law.  

5.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




